            Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 1 of 33



Matthew T. Christensen, ISB: 7213
Branden M. Huckstep, ISB: 10679
ANGSTMAN JOHNSON
199 N. Capitol Blvd., Ste 200
Boise, ID 83702
Phone: (208) 384-8588
Fax: (208) 629-1157
Email: mtc@angstman.com
        bmh@angstman.com

Attorneys for the Plaintiff


                                      UNITED STATES DISTRICT COURT

                                       FOR THE DISTRICT OF IDAHO

AMY EVANS, an individual                             Case No.

                         Plaintiff,

v.                                                   VERIFIED COMPLAINT & DEMAND
                                                     FOR JURY TRIAL
JAMES HEPWORTH, an individual;
MICHELA SWARTHOUT, an individual;
SWARTHEP, LLC, a Wyoming limited
liability company; HZ GLOBAL, LLC, a
Wyoming limited liability company; LUXE
IMPORTS, LLC, an Idaho limited liability
company; LUXE IMPORTS, LLC, a Montana
limited liability company; WANTHUB, INC.,
a Delaware corporation; TREASURE
VALLEY POWDER COATING, LLC, an
Idaho limited liability company; MCWORTH
PROPERTIES, LLC, a Wyoming limited
liability company; YUANCELA, LLC, a
Wyoming limited liability company; CLOUD
PEAK LAW GROUP, P.C., a Wyoming
professional corporation; and DOES 1-10.

                         Defendants.




VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 1
AJ; Matter: 13405-002
               Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 2 of 33




          The Plaintiff, Amy Evans (“Evans”), alleges as follows:

                                               PARTIES

          1.        The Plaintiff, Amy Evans, is an individual residing in Ada County, Idaho.

          2.        Defendant James Hepworth (“Hepworth”) is an individual whose last known

place of residence was located in Ada County, Idaho. Upon information and belief, Hepworth no

longer resides at that residence.

          3.        Defendant Michela Swarthout (“Swarthout”) is an individual whose last known

place of residence was located in Ada County, Idaho. Upon information and belief, Swarthout

no longer resides at that residence.

          4.        Defendant Swarthep, LLC (“Swarthep”) is a limited liability company organized

in Wyoming, with a principal place of business located in Sheridan, Wyoming.

          5.        Defendant HZ Global, LLC (“HZ Global”) is a limited liability company

organized in Wyoming, with a principal place of business located in Sheridan, Wyoming.

          6.        Defendant Luxe Imports, LLC, (“Idaho Luxe”) is a limited liability company

organized in Idaho, with a principal place of business located in Ada County, Idaho.

          7.        Defendant Luxe Imports, LLC (“Montana Luxe”) is a limited liability company

organized in Montana, with a principal place of business located in Ada County, Idaho.

          8.        Defendant Wanthub, Inc., (“Wanthub”) is a Delaware corporation with its

principal place of business located in Ada County, Idaho.

          9.        Defendant Treasure Valley Powder Coating, LLC, (“TV Powder Coating”) is a

limited liability company organized in Idaho, which appears to no longer do business. When

operational, TV Powder Coating appears to have operated in Ada County, Idaho.



VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 2
AJ; Matter: 13405-002
            Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 3 of 33



          10.       Defendant McWorth Properties, LLC (“McWorth”) is a limited liability company

organized in Wyoming, with a principal place of business located in Sheridan, Wyoming.

          11.       Defendant Yuancela, LLC (“Yuancela”) is a limited liability company organized

in Wyoming, with a principal place of business located in Sheridan, Wyoming.

          12.       Defendant Cloud Peak Law Group, P.C., (“Cloud Peak”) is a professional

corporation organized under the laws of Wyoming, with a principal place of business located in

Sheridan, Wyoming.

          13.       Upon information and belief, Hepworth and/or Swarthout are the owners,

members, and/or managers of Swarthep, HZ Global, Idaho Luxe, Montana Luxe, TV Powder

Coating, McWorth Properties and Yuancela.

          14.       Hepworth and/or Swarthout are the only individuals with control over the bank

accounts and other assets held by Swarthep, HZ Global, Idaho Luxe, Montana Luxe, TV Powder

Coating, and McWorth Properties. Swarthout controls the bank accounts and other assets held

by Yuancela, along with Brandon Zehm.

          15.       Defendant Does 1-10 are individuals or entities who may also have committed the

harms alleged herein. The exact identity of these parties is presently unknown. At such time as

Plaintiff becomes aware of the identities of these parties (if any), Plaintiff will amend this

Complaint to name those additional parties.



                                     JURISDICTION AND VENUE

          16.       The Court has subject matter jurisdiction over the claims arising under the laws of

the United States under 28 U.S.C. §1331, and jurisdiction over all other related claims under 28

U.S.C. §1367.



VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 3
AJ; Matter: 13405-002
            Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 4 of 33



          17.       Venue is proper in this Court under 28 U.S.C. §1391(b)(1) or (2) and 18 U.S.C.

§1965.



                                      FACTUAL ALLEGATIONS

                             Facts applicable to all Defendants and Claims

          18.       The Plaintiff, Amy Evans (“Evans”) and Defendant James Hepworth

(“Hepworth”) were previously husband and wife.              Evans and Hepworth were divorced by

Judgment entered October 29, 2015, in Ada County Case No. CV DW 2015-05437 (the “Divorce

Judgment”). Evans and Hepworth had been married for eighteen years and had two minor

children at the time of the Divorce Judgment. Evans now has sole legal and physical custody of

the children and has not remarried.

          19.       During their marriage, Evans and Hepworth purchased 20,000 C Ordinary Shares

(C Purchase Shares) and 20,424 D Purchase Shares in an entity known as “Redtop Holdings

Limited.”

          20.       The Divorce Judgment specifically awarded Hepworth one-half (1/2) of the C

Ordinary Shares (C Purchase Shares) and one-half (1/2) of the D Purchase Shares, with Evans

being awarded the other half of the C Ordinary Shares (C Purchase Shares) and the D Purchase

Shares. (These C Ordinary Shares and the D Purchase Shares are sometimes referred to herein

as the “Redtop Shares”.)

          21.       The Divorce Judgment specifically incorporated an “Agreement Regarding C and

D Purchase Shares of Redtop Holdings Limited Company” (the “Agreement”) between Evans

and Hepworth regarding the eventual liquidation of the C and D Purchase Shares.

          22.       A true and correct copy of this Agreement is attached hereto as Exhibit 1.



VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 4
AJ; Matter: 13405-002
            Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 5 of 33



          23.       Among other things, the Agreement provided as follows:

                a) Paragraph 1 of the Agreement states that “…James shall continue to hold in trust

                    for Amy’s benefit her one-half (1/2) of the C Ordinary Shares and her one-half

                    (1/2) of the D Purchase Shares awarded to her.”

                b) Paragraph 3 of the Agreement states that Hepworth was to give Evans notice of

                    any sale of the shares and provide all necessary information in that regard.

                c) Paragraph 3 also states that “…James acknowledges and agrees that, by executing

                    this Agreement, he is conveying to Amy absolute ownership in 10,000 C Ordinary

                    Shares (C Purchase Shares) and 10,212 D Purchase Shares awarded to Amy

                    herein…”

                d) Paragraph 4 states that “James will promptly notify Amy in writing of the

                    occurrence of any event or receipt of any notification concerning the shares, terms

                    and expiration of the shares.”

                e) Paragraph 7 states that “The parties agree to work with each other to insure that

                    each of them continue to share in one-half (1/2) of the proceeds of this asset.”

          24.       Prior to November 1, 2017, Hepworth communicated with Redtop Holdings

Limited regarding the potential liquidation of the Redtop Shares. None of this communication

was shared with Evans.

          25.       On or about November 1, 2017, Hepworth received an Individual Allocation

Letter from Redtop Holdings Limited, detailing the liquidation and payout of the Redtop Shares.

          26.       A true and correct copy of this Individual Allocation Letter is attached hereto as

Exhibit 2.




VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 5
AJ; Matter: 13405-002
            Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 6 of 33



          27.       Based on the Individual Allocation Letter, Hepworth was to receive One Million

Three Hundred Fifty-Six Thousand, Four Hundred Forty-Eight pounds and eighteen pence

(£1,356,448.18) (the “Initial payment”).         An additional Fifty-one Thousand, One Hundred

Twenty-Eight pounds and ninety pence (£51,128.90) was held in escrow and paid at a later date

(the “Escrow payment”).

          28.       Hepworth directed that the Initial payment be made to a Keybank account owned

by Defendant Swarthep, LLC.

          29.       Swarthep, LLC, was formed in the state of Wyoming on October 31, 2017, just

one day prior to the Individual Allocation Letter dated November 1, 2017, in which Hepworth

directed the funds be deposited into the newly-formed LLC’s Keybank account.

          30.       Upon information and belief, “Swarthep” is a combination of Hepworth and

Swarthout (the last name of Hepworth’s girlfriend/fiancé and co-Defendant, Michela Swarthout).

          31.       Rather than deposit the funds into a Swarthep account, Redtop Holdings deposited

the Initial payment via wire transfer from “George CPA Management” to a Keybank account

held by James Hepworth individually (the “Keybank 5342 account”).

          32.       After currency conversion, the Initial payment was One Million, Seven Hundred

Ninety-five Thousand, Six Hundred Sixty-six dollars and ten cents ($1,795,666.10), which was

deposited in the Keybank 5342 account on November 3, 2017.

          33.       Notwithstanding the previous court judgment, the existence of the Individual

Allocation Letter and the deposit of nearly $1.8 million dollars into his individual account,

Hepworth failed to notify Evans of the existence or details of this transaction.

          34.       Instead, Hepworth, in concert with Swarthout and a myriad of other companies

(most of which were newly-formed LLC’s created by Hepworth and/or Swarthout within 12



VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 6
AJ; Matter: 13405-002
            Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 7 of 33



months of the Initial payment from Redtop Holdings), began a pattern of deception, transfers and

spending in order to hide his receipt and use of the Redtop Holdings proceeds.

          35.       Nearly all of the deception, transfers and spending were done with the knowledge,

advice and assistance of Defendant Cloud Peak, which advertises itself as a law firm specializing

in hiding assets from “creditors, bad luck, poor decisions, bankruptcy and divorce.” Further,

Cloud Peak acts as registered agent for many of the remaining entity Defendants.

          36.       Evans did not become aware of the details surrounding the Initial payment until

April 2019. By that time, Hepworth and the remaining Defendants had nearly exhausted the

Redtop Holdings proceeds through a myriad of transfers and other lavish spending.




                                    Transfers from Swarthep, LLC


          37.       After receiving the wire transfer on November 3, 2017, Hepworth nearly

immediately transferred the entire balance to Swarthep.

          38.       On November 7, 2017, Hepworth transferred the entire balance ($1,795,666.10)

to a Keybank account owned by Swarthep (the “Keybank 4924 account”).

          39.       Shortly thereafter, either Hepworth or Swarthout caused Swarthep to further

transfer the funds as follows:

                a) On November 28, 2017, Swarthep transferred Six Hundred and Five Thousand

                    dollars ($605,000.00) to a different Keybank account owned by HZ Global, LLC.

                    The next day (November 29, 2017), HZ Global transferred $600,000.00 to

                    another Keybank account with an unknown owner.




VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 7
AJ; Matter: 13405-002
            Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 8 of 33



               b) On December 14, 2017, Swarthep transferred $215,000.00 via check to Idaho

                    Luxe (this check was deposited into an Idaho Luxe bank account at Idaho Trust

                    Bank – “ITB 8924 account”).

               c) On December 28, 2017, Swarthep transferred $50,000.00 via check to “Wheels

                    Up Partners LLC”.

               d) On December 29, 2017, Swarthep transferred $25,000.00 via check to Swarthout

                    personally.

               e) On December 29, 2017, Swarthep transferred $85,000.00 via check to Idaho Luxe

                    (this check was also deposited into the ITB 8924 account).

               f) On January 24, 2018, Swarthep transferred $5000.00 to Hepworth’s Keybank

                    account.

               g) On March 8, 2018, Swarthep transferred $40,000.00 via check to Swarthout

                    personally (this check was deposited into a Swarthout bank account at Idaho Trust

                    Bank – “ITB 5586 account”).

               h) On April 10, 2018, Swarthep transferred $5,000.00 via check to “Water Ski Pro

                    Shop.” Upon information and belief, Swarthep has never owned a boat, but this

                    payment was connected to Hepworth’s individual purchase of a boat from the

                    Water Ski Pro Shop for approximately $81,000.00.

               i) On May 4, 2018, Swarthep transferred $120,000.00 via check to TV Powder

                    Coating (this check was deposited into a TV Powder Coating bank account at

                    Idaho Trust Bank – “ITB 9245 account”).

               j) On August 13, 2018, Swarthep transferred $50,000.00 via wire transfer to

                    “Gambrel Auto Group.” Upon information and belief, Swarthep did not owe any



VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 8
AJ; Matter: 13405-002
            Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 9 of 33



                    obligation to Gambrel Auto Group and did not receive anything from Gambrel

                    Auto Group in return for the transfer of $50,000.00.

                k) On September 14, 2018, Swarthep transferred $15,000.00 to Hepworth’s Keybank

                    account.

                l) On October 3, 2018, Swarthep transferred $110,000.00 via wire transfer to

                    “Pacific Pro Football.” Upon information and belief, Swarthep did not owe any

                    obligation to Pacific Pro Football and did not receive anything from Pacific Pro

                    Football in return for the transfer of $110,000.00.

                m) On October 27, 2018, Swarthep transferred $25,000.00 via check to Wanthub.

          40.       Additionally, between December 2017 and May, 2019, Swarthep transferred

approximately $157,988.80 to Citicard.

          41.       Upon information and belief, Swarthep did not own or have any obligation to pay

a Citicard or account. Rather, the Swarthep payments to Citicard benefited one or more of the

Defendants.



                               Transfers from Luxe Imports for automobiles


          42.       Idaho Luxe is ostensibly in the business of owning luxury automobiles and

leasing them for short periods of time to individuals with memberships.

          43.       At all times relevant herein, Idaho Luxe maintained two bank accounts at Idaho

Trust Bank, referred to herein as the ITB 8940 account and ITB 8924 account.

          44.       Idaho Luxe would frequently transfer funds between its ITB accounts.

Additionally, deposits into the accounts were made to either of the ITB accounts without any

significant reasoning behind which account was used.


VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 9
AJ; Matter: 13405-002
           Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 10 of 33



          45.       As outlined above, Idaho Luxe received $300,000.00 directly from Swarthep

through deposit of $215,000.00 and $85,000.00 checks.

          46.       In addition, Idaho Luxe deposited an additional $225,000.00 from unknown

sources.

          47.       Idaho Luxe also received funds from Swarthout in the amount of at least

$87,331.83.

          48.       Further, the Escrow payment (i.e., the remaining amount owed from the sale of

the Redtop Holdings interest) was deposited directly into the Idaho Luxe ITB 8940 account.

Consistent with the Individual Allocation Letter, this deposit was in the amount of $66,488.06,

and was deposited into the ITB 8940 account on November 5, 2018.

          49.       Again, Hepworth failed to inform Evans of the receipt or use of the Escrow

payment.

          50.       Idaho Luxe also received transfers in the amount of $74,000.00 and $1,000.00

from TV Powder Coating on October 9, 2018 and November 23, 2018. TV Powder Coating had

previously received these funds from Swarthep.

          51.       Idaho Luxe received a transfer in the amount of $39,129.00 from McWorth

Properties on November 26, 2018. McWorth Properties had previously received these funds

from TV Powder Coating via transfer on June 28, 2018. TV Powder Coating had previously

received the funds from Swarthep in May 2018.

          52.       In all then, either directly or indirectly through Swarthout or others, Swarthep

transferred over nearly $568,000.00 to Idaho Luxe.

          53.       Idaho Luxe appears to have used the funds to purchase several expensive and

exotic vehicles.



VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 10
AJ; Matter: 13405-002
           Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 11 of 33



          54.       For instance, Idaho Luxe paid a total of $249,388.00 to Uniek Motorsports. In

return, Uniek Motorsports sold Idaho Luxe a 2006 Lamborghini Gollardo Spyder, a 2012

McLaren MP4-12C, a 1957 Porsche Speedster, and a 1964 Ferrari 250 GOT kit car.

          55.       Additionally, Idaho Luxe paid a total of $152,500.00 to Lupo Motors. In return,

Lupo Motors sold Idaho Luxe a 1976 Land Rover, a Ferrari, and a Mercedes C63.

          56.       All of these cars were in addition to the wire transfer from Swarthep to “Gambrel

Auto Group” in August 2018, which also paid for an automobile.

          57.       Despite Idaho Luxe and Swarthep’s payments for these automobiles, it appears

none of the automobiles are titled in either Swarthep or Idaho Luxe’s names, and therefore would

not be considered assets of Swarthep or Idaho Luxe.

          58.       Upon information and belief, Montana Luxe holds title for all of the vehicles paid

for by Idaho Luxe and/or Swarthep.

          59.       Additionally, other than an initial deposit of $20,000.00 labeled “lease payments”,

it does not appear Idaho Luxe ever received any lease or other membership income related to the

use of the automobiles.



                                             Other Transfers


          60.       As outlined above, Swarthep transferred $120,000.00 to TV Powder Coating on

May 4, 2018.

          61.       TV Powder Coating later transferred $45,000.00 to McWorth Properties on June

28, 2018. McWorth Properties then transferred $39,129.00 of that amount to Idaho Luxe.

          62.       TV Powder Coating later transferred the remaining $75,000.00 to Luxe on

October 9, 2018 and November 23, 2018.


VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 11
AJ; Matter: 13405-002
           Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 12 of 33



          63.       In late 2018, Luxe transferred funds to Swarthout and McWorth Properties. On

November 26, 2018, Idaho Luxe transferred $66,000.00 to Swarthout. On December 7, 2018,

Idaho Luxe transferred $20,000.00 to McWorth Properties.

          64.       Both Idaho Luxe and McWorth Properties paid funds to “Shenzhen KKMark

Performance Equipment Co”.

          65.       Shenzhen KKMark Performance Equipment Co. Ltd., is a Chinese company

specializing in manufacture and supply of trust systems, portable stage, flight and road cases,

pipe and drape systems and clamp and coupler accessories.

          66.       Upon information and belief, neither Idaho Luxe or McWorth Properties have a

use for any products manufactured or supplied by Shenzhen KKMark Performance Equipment

Co. Ltd. Rather, any items provided by that company were for the benefit of companies other

than Idaho Luxe and McWorth Properties.



                                     Last-Minute 2019 transfers


          67.       In April 2019, Evans learned of Hepworth’s receipt of the Redtop Holdings

proceeds and began investigating what Hepworth had done with the proceeds. On April 11,

2019, she filed a Petition to Enforce Judgment of Divorce in the Ada County divorce proceeding.

A copy of that petition was served on Hepworth.

          68.       Almost immediately thereafter, Hepworth and Swarthout fled the state of Idaho

and continue to live at an undisclosed location outside the state as of the date of this Complaint.

Additionally, they began consolidating the remaining funds held in the various business

accounts.




VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 12
AJ; Matter: 13405-002
           Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 13 of 33



          69.       For instance, in June 2019, Luxe transferred all remaining cash holdings as

follows:

                a) On June 10, 2019, Idaho Luxe transferred $60,000.00 to McWorth’s ITB 9310

                    account.

                b) On June 11, 2019, Idaho Luxe transferred $20,000.00 to McWorth’s ITB 9310

                    account.

                c) On June 21, 2019, Idaho Luxe transferred $19,000.00 to McWorth’s ITB 9310

                    account.

                d) On June 21, 2019, Idaho Luxe transferred $29,000.00 to McWorth’s ITB 9310

                    account.

          70.       After receiving funds from Idaho Luxe, McWorth further transferred the funds.

Upon information and belief, McWorth opened a new bank account at First Northern Bank of

Wyoming (the FNBW 4404 account). On June 24, 2019, McWorth moved the bulk of the funds

from the ITB account ($132,000.00) to the FNBW 4404 account.

          71.       On July 15, 2019, Michela also liquidated her ITB account, transferring

$55,000.00 to a new account. Upon information and belief, this new account was also at First

Northern Bank of Wyoming.



                         Damages caused by Hepworth and Swarthout’s enterprise


          72.       After learning of Hepworth and Swarthout’s deception and attempts to transfer

and hide assets, Evans returned to the Ada County divorce court and obtained a money judgment

against Hepworth for the amount of the Redtop Holdings liquidation to which she was entitled.




VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 13
AJ; Matter: 13405-002
           Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 14 of 33



          73.       While it appears Evans will recover some value from Hepworth’s individual bank

accounts, a large portion of the judgment (in excess of $300,000.00) remains unpaid with no real

likelihood of collecting from Hepworth individually as his individual assets will be exhausted.

          74.       Evans damages are a direct and proximate result of Hepworth, Swarthout, and the

other Defendants’ actions.

          75.       From the creation of Swarthep in 2017 through and including, without limitation,

the use of follow-on entities like Idaho Luxe, Montana Luxe, TV Powder Coating, Yuancela,

McWorth Properties, Hepworth and Swarthout’s actions have improperly and unlawfully

enriched Hepworth, Swarthout and the other Defendants.

          76.       Hepworth, Swarthout and the remaining Defendants have been unjustly enriched

by their fraudulent actions, including the commercial transactions discussed above.

          77.       Evans is entitled to restitution and disgorgement from Hepworth, Swarthout and

the remaining Defendants in an amount equal to, at least, the amounts the Defendants received

(or value of the assets the Defendants received) in connection with the scheme described above –

including any gains from each of the entitled so involved.

          78.       Defendants Hepworth, Swarthout, Swarthep, HZ Global, Idaho Luxe, Montana

Luxe, TV Powder Coating, McWorth Properties, Yuancela and Cloud Peak are sometimes

referred to herein as the “Conspiracy Defendants” or “Enterprise Defendants.”


     COUNT I – VIOLATION OF THE UNIFORM VOIDABLE TRANSACTION ACT
                             As to all Defendants

          79.       Evans incorporates by reference the foregoing paragraphs as if fully set forth

herein.

          80.       At all relevant times, Evans was a creditor of Hepworth.



VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 14
AJ; Matter: 13405-002
           Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 15 of 33



          81.       At all relevant times, Evans was entitled to one-half of the proceeds from the sale

of the Redtop Holdings interest.

          82.       The Defendants received unlawfully transferred assets, including funds to which

Evans was entitled, and/or assets purchased with those funds (including the automobiles

described above).

          83.       The transfers described above were all made with the actual intent to hinder,

delay, or defraud Evans.

          84.       For example:

                a) Immediately after receiving the funds from Redtop Holdings, Hepworth directed

                    that they be transferred to Swarthep.         Swarthep then began immediately

                    transferring the funds to other entities, including Idaho Luxe.

                b) Idaho Luxe immediately (or almost immediately) used the funds to purchase

                    several exotic automobiles.

                c) Despite Idaho Luxe’s purchase of the automobiles, none of them are titled or

                    registered in Idaho Luxe’s name. Rather, the automobiles are titled in the name of

                    other entities.

                d) Immediately upon Evans’ discovery of the transfer scheme, Hepworth and

                    Swarthout move all funds from Swarthout and/or Luxe and transfer them to

                    McWorth Properties (and, potentially, even to other currently unknown entities).

          85.       The transfers were made without Evans, Hepworth, Swarthep or the other

Defendants receiving reasonably equivalent value in exchange and when Hepworth was

insolvent or had become insolvent as a result of the transfers.




VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 15
AJ; Matter: 13405-002
           Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 16 of 33



          86.       Accordingly, the transfers are avoidable fraudulent transfers pursuant to Idaho

Code Sections 55-913(1)(a)-(b) and 55-914(1), and the amounts and any interest transferred to

these Defendants must be disgorged.



                                     COUNT II – CONVERSION
                                        As to all Defendants

          87.       Evans incorporates by reference the foregoing paragraphs as if fully set forth

herein.

          88.       Through the unlawful transfers described above, the Defendants improperly

received substantial sums, at least some portion of which rightfully belonged to Evans. These

gains by the Defendants were at Evans direct expense.

          89.       Until the time the Defendants wrongfully came into possession of said sums of

money, Evans was the rightful owner of at least one-half of the sums and was entitled to

immediate possession of that one-half sum.

          90.       By receipt of the transferred funds the assets, Defendants converted said sums to

their own use and retained them despite Evans clear ownership of one-half of the sums.

          91.       Defendants wrongful conversion of the assets caused Evans damages exceeding

$300,000.00, exclusive of interest and costs.



                                     COUNT III – CONSPIRACY
                               As to all Defendants except Wanthub, Inc.

          92.       Evans incorporates by reference the foregoing paragraphs as if fully set forth

herein.




VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 16
AJ; Matter: 13405-002
           Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 17 of 33



          93.       The Conspiracy Defendants conspired and entered into agreements with each

other, and others known and unknown, to commit unfair and deceptive acts, to convert Evans

monies, to breach Hepworth’s contract with Evans, and to otherwise transfer and hide assets so

as to prevent Hepworth’s payment to Evans.

          94.       The Conspiracy Defendants took overt actions in furtherance of the conspiracy,

including by setting up the fraudulent transfers, by transferring property and/or funds between

one another, by failing to charge any fees or lease payments for use of the vehicles purchased

with the improperly received funds, and by taking steps to hide the transfers and improper use of

assets.

          95.       The Conspiracy Defendants’ actions proximately caused Evans damages

exceeding $300,000.00.



       COUNT IV – VIOLATIONS OF THE U.S. RACKETEER INFLUENCED AND
                   CORRUPT ORGANIZATIONS ACT (“RICO”)
                      As to all Defendants except Wanthub, Inc.

          96.       Evans incorporates by reference the foregoing paragraphs as if fully set forth

herein.

          97.       The Enterprise Defendants are each a person within the meaning of RICO and 18

U.S.C. §1961.

                                   A. Pattern of Racketeering Activity


          98.       The following acts of racketeering began by at least 2017 and continued through

the filing of this Complaint, and form a pattern of continuous and interrelated racketeering

activity within the meaning of RICO and section 1961.




VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 17
AJ; Matter: 13405-002
           Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 18 of 33



          99.       The Enterprise Defendants transported, transmitted or transferred in interstate

commerce securities or money of the value of $5,000 or more, knowing the same to have been

converted or taken by fraud and through the Enterprise Defendants scheme against Evans, when

the funds were transferred to other Defendants or used to purchase assets which were then

transferred to other Defendants as detailed above, repeatedly between November 2017 and the

present. Said actions were taken either by wire transfer, transfer between existing bank accounts,

mailing funds via mail or other courier service across state lines, or by delivering in person cash

or cash equivalents with a value of $5,000 or more – including each of the instances detailed

above. Each such instance violated 18 U.S.C. §2314.

          100.      With the Enterprise Defendants having devised a scheme or artifice to defraud

Evans and deprive her of her rightful funds, and to obtain money or other assets by means of said

scheme or artifice as detailed in this Complaint, each such instance of transfer of funds or assets

involving U.S. Mail or other courier service was for the purpose of executing such scheme or

artifice or attempting to do so in violation of 18 U.S.C. §1341. Each of the instances described

herein violated 18 U.S.C. §1341.

          101.      With the Enterprise Defendants having devised a scheme or artifice to defraud

Evans and to obtain money or assets by means of the scheme or artifice as detailed in this

Complaint, the Enterprise Defendants did transmit and cause multiple agents to transmit by

means of wire in interstate commerce writing or emails for the purpose of executing such scheme

or artifice or attempting to do so, in violation of 18 U.S.C. §1343. Each such instance violated

18 U.S.C. §1343.




VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 18
AJ; Matter: 13405-002
           Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 19 of 33



                                   B. Violations of 18 U.S.C. §1962(a)


          102.      The Enterprise Defendants each received income and/or proceeds derived,

directly and/or indirectly, from the pattern of racketeering activity and resulting growth of their

entities’ business assets as detailed above.

          103.      From 2017 through the present, the Enterprise Defendants each used and/or

invested, directly and/or indirectly, part of such income or proceeds thereof in acquiring an

interest in, establishing, and operating each of the following entities: Swarthep, HZ Global,

Idaho Luxe, Montana Luxe, TV Powder Coating, McWorth Properties and Yuancela.

          104.      Each of these entities engaged and/or engages in interstate commerce, and/or their

activities affected and affect interstate commerce, and each operated as an enterprise within the

meaning of RICO.

          105.      The Enterprise Defendants’ actions violated 18 U.S.C. §§ 1962(a) and 1964.

          106.      The Enterprise Defendants’ actions injured Evans in the ways described in this

Complaint and proximately caused Evans damages exceeding $300,000.00, exclusive of interest

and costs.



                                   C. Violations of 18 U.S.C. §1962(c)


          107.      Starting in November 2017, and continuing to the present, Hepworth and

Swarthout each conducted and participated, directly or indirectly, in the conduct of the Swarthep,

HZ Global, Idaho Luxe, Montana Luxe, TV Powder Coating, McWorth Properties and Yuancela

(the “Enterprise Group”).

          108.      The Enterprise Group, operated and managed by Hepworth and Swarthout,

engaged in interstate commerce, and their activities affected interstate commerce as detailed at

VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 19
AJ; Matter: 13405-002
           Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 20 of 33



length in the preceding paragraphs, and it operated as an association-in-fact enterprise within the

meaning of RICO.

          109.      The Enterprise Defendants’ actions violated 18 U.S.C. §§ 1962(c) and 1964.

          110.      The Enterprise Defendants’ actions injured Evans in the ways described in this

Complaint and proximately caused Evans damages exceeding $300,000.00, exclusive of interest

and costs.



                                   D. Violations of 18 U.S.C. §1962(d)


          111.      The Enterprise Defendants conspired with each other and others known and

unknown to violate 18 U.S.C. §1962 as detailed at length above and took acts in furtherance

thereof.

          112.      The Enterprise Defendants’ conduct violated 18 U.S.C. §§ 1962(d) and 1964.

          113.      The Enterprise Defendants’ actions injured Evans in the ways described in this

Complaint and proximately caused Evans damages exceeding $300,000.00, exclusive of interest

and costs.




               COUNT V – VIOLATION OF THE IDAHO RACKETEERING ACT
                          As to all Defendants except Wanthub, Inc.

          114.      Evans incorporates by reference the foregoing paragraphs as if fully set forth

herein.

          115.      The Idaho Racketeering Act prohibits the following activities:

          (a) It is unlawful for any person who has received any proceeds derived directly
          or indirectly from a pattern of racketeering activity in which the person has
          participated, to use or invest, directly or indirectly, any part of the proceeds or the
          proceeds derived from the investment or use thereof in the acquisition of any

VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 20
AJ; Matter: 13405-002
           Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 21 of 33



          interest in, or the establishment or operation of, any enterprise or real property.
          Whoever violates this subsection is guilty of a felony.

          (b) It is unlawful for any person to engage in a pattern of racketeering activity in
          order to acquire or maintain, directly or indirectly, any interest in or control of any
          enterprise or real property. Whoever violates this subsection is guilty of a felony.

I.C. § 18-7804 (a), (b).

          116.      A “pattern of racketeering activity” means:

          engaging in at least two (2) incidents of racketeering conduct that have the same
          or similar intents, results, accomplices, victims or methods of commission, or
          otherwise are interrelated by distinguishing characteristics and are not isolated
          incidents, provided at least one (1) of such incidents occurred after the effective
          date of this act and that the last of such incidents occurred within five (5) years
          after a prior incident of racketeering conduct.

I.C. § 18-7805 (d).

          117.      “Incidents of racketeering conduct” include: engaging in (i) fraudulent practices,

and fraud generally; (ii) securities fraud; (iii) theft and related crimes; and (iv) unlawful

corporate misconduct. See I.C. § 18-7803 (2), (10), (13), (16)

          118.      Under the Idaho Racketeering Act, “[a] person who sustains injury to his person,

business or property by a pattern of racketeering activity may file an action in the district court

for the recovery of three (3) times the actual damages proved and the cost of the suit, including

reasonable attorney’s fees.” I.C. § 18-7805(a).

          119.      As described herein, the Enterprise Defendants engaged in numerous incidents of

racketeering (“Incidents of Racketeering”), which are continuous and related behavior that

amount to, or pose a threat of, continued criminal violations.

          120.      As a direct result of the Enterprise Defendants’ pattern of racketeering activity,

Evans has sustained damages in excess of $300,000.00.




VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 21
AJ; Matter: 13405-002
           Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 22 of 33



          121.      As a result of the Enterprise Defendants’ conduct, Evans is entitled to recover

three (3) times the actual damages proved as set forth in I.C. § 18-7805, plus interest, costs, and

attorney fees. I.C. § 18-7805(a).




                                REQUEST FOR ATTORNEYS’ FEES

          122.      Evans has been required to retain the services of counsel to prosecute this matter

on her behalf, and is entitled to reasonable attorneys’ fees for prosecution of this action, pursuant

to applicable law, including, but not limited to, Idaho Code §§ 12-120(3) and 12-121, and Rule

54 of the Idaho Rules of Civil Procedure, in such sums as the Court may deem just and equitable.



                                        PUNITIVE DAMAGES

          123.      Under I.C. § 6-1604, a claim for punitive damages requires proof, by clear and

convincing evidence, that the Defendants engaged in oppressive, fraudulent, malicious, and/or

outrageous conduct. A Plaintiff, however, may not seek punitive damages at the outset, but may,

after a motion and hearing before the Court, amend the pleadings to include a claim for punitive

damages. Evans hereby reserves her right to amend their pleadings to include a claim for

punitive damages after further investigation and discovery if the facts and circumstances warrant

such a claim.



                                     DEMAND FOR JURY TRIAL

          Evans hereby demands a trial by jury.




VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 22
AJ; Matter: 13405-002
Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 23 of 33
           Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 24 of 33



                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Amy Evans respectfully requests, with respect to all Claims

stated above, that the Court enter judgment in her favor and against the Defendants and award

the following relief:

     (a) Damages flowing from the improper receipt by Wanthub, Inc., of funds to which Evans
         was entitled, in the amount of $150,000.00;

     (b) Damages flowing from the failure to pay Evans the amounts she was rightfully entitled to
         under the Agreement, in the amount of at least $300,000.00;

     (c) Damages in the form of restitution or disgorgement by the Enterprise Defendants,
         removing from the Enterprise Defendants the gains or profits the Enterprise Defendants
         unjustly and improperly received as a result of the arrangement and scheme described in
         this Complaint;

     (d) Damages in the form of the value of any consideration provided by the Enterprise
         Defendants to any person in connection with the arrangement and scheme described in
         this Complaint;

     (e) Treble damages and attorney’s fees, including under RICO and the Idaho Racketeering
         Act;

     (f) Punitive damages;

     (g) Pre- and post-judgment interest;

     (h) Evans’ costs and fees (including attorneys fees) incurred in bringing this action. In the
         event of entry by default without appearance by the Defendants, reasonable attorneys fees
         shall be $10,000.00. In the event of entry by default after appearance by the Defendants,
         reasonable attorneys fees shall be determined by the Court; and

     (i) Other such relief as the Court deems just and proper.



          DATED this 1st day of October, 2019.


                                                        /s/ Matt Christensen
                                                 MATTHEW T. CHRISTENSEN
                                                 Attorney for Plaintiff Amy Evans




VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL – PAGE 24
AJ; Matter: 13405-002
Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 25 of 33




                Exhibit 1
Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 26 of 33
Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 27 of 33
Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 28 of 33
Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 29 of 33




                Exhibit 2
Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 30 of 33
Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 31 of 33
Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 32 of 33
Case 1:19-cv-00380-REB Document 1 Filed 10/01/19 Page 33 of 33
